DETAILED ACTION
	The instant application having Application No. 17/036,510 filed on 09/29/2020 is presented for examination by the Examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				   ELECTION/RESTRICTIONS
	The Applicant elects without traverse, Species III, which includes claims 1-9 and 12-13.  While claims 10-11 and 14-20 are withdrawn.
The Restriction Requirement is hereby made FINAL.

Claim Objections
Claims 2-9 and 12 are objected to because of the following informalities:  
Claim 2 recites “..wherein generating further includes...” which should be changed to “..wherein the generating further includes..”
Claims 3-9 and 12 are objected for the same rationale as claim 2 above. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 and 12-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significant more. 
The following is an analysis under the 2019 Revised Patent Subject Matter Eligibility Guidance. Independent claim 1 is analyzed below:
Step 1-Is the claim directed to a process, machine, manufacture or composition of matter?
Step 1 Analysis-Yes, claim 1 is a method claim.
Step 2A Prong One-Does the claim recite Judicial Exception (i.e.: Abstract Idea, Law of Nature or Natural Phenomenon?)
Step 2A Prong One Analysis-Yes, claim 1 recites the abstract idea of a Method of organizing human activity. The limitations “generating a key for access to a resource;” “encrypting the key with a private key of a device to produce a key envelope;” “encrypting the key envelope with a public key of a recipient to produce a recipient envelope;” “receiving the key envelope from a requestor;” “decrypting the key envelope with the private key to produce the key;” and “..issuing a command to the resource causing the resource to provide access defined by the key to the requestor based on the decrypting.” are basically steps which describe a concept of validating information sent from one party to another using a generic computer. These steps are nothing more than securing the information while in transit by encrypting the information. Then once the encrypted information is received at a receiving end, the encrypted information is decrypted and sent to be compared with a stored information, to ensure the information has not been compromised and still valid, which can be carried out by a human. Therefore, claim 12 is considered to be directed towards the abstract idea of a Method of organizing human activity. 
Step 2A Prong Two-Does the claim recite additional elements that integrate the Judicial Exception into a Practical Application? 
Step 2A Prong Two Analysis-No, the claim does not recite any application of the abstract ideas. 
Step 2B-Does the claim recite additional elements that amount to significantly more than the Judicial Exception? 
Step 2B Analysis-No, as analyzed in the step 2A Prong Two Analysis above, the claim does not recite additional elements that amount to significantly more than the Judicial Exception. Therefore, claim 1 is non-statutory. 
Independent claims 2-9 and 12-13 are also rejected for the same rational as claim 1 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHY ANH TRAN VU whose telephone number is (571)270-7317. The examiner can normally be reached Monday-Friday 7 am-1 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHY ANH T VU/           Primary Examiner, Art Unit 2438